IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                                       FILED
                                                                                      June 20, 2008

                                          No. 07-20871                           Charles R. Fulbruge III
                                        Summary Calendar                                 Clerk


ANTHONY R POWELL

                                                         Plaintiff - Appellant
v.

FRITO LAY INC

                                                         Defendant - Appellee



                      Appeal from the United States District Court
                           for the Southern District of Texas
                                USDC No. 4:06-CV-2029


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Anthony Powell filed this lawsuit against Frito-Lay, Inc., alleging that
Frito-Lay discriminated and retaliated against him in violation of Title VII of the
Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. and 42 U.S.C. § 1981. The
district court granted summary judgment to the defendant. We AFFIRM for
essentially the same reasons as stated by the district court.




        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.